

EXHIBIT 10.1
GOVERNMENT OF PUERTO RICO
PUERTO RICO ELECTRIC POWER AUTHORITY


MASTER SERVICE CONTRACT
FOR PREPA’S ELECTRICAL GRID REPAIRS HURRICANE MARIA
APPEAR
AS FIRST PARTY: The Puerto Rico Electric Power Authority (PREPA), a public
corporation and government instrumentality of the Government of Puerto Rico,
created by Act 83 of May 2, 1941, as amended, represented in this act by its
Chief Executive Officer/Executive Director, Walter M. Higgins, of legal age,
married, executive and resident of San Juan, Puerto Rico.


AS SECOND PARTY: Cobra Acquisitions LLC (Contractor), a limited liability
company organized and existing under the laws of the State of Delaware with a
place of business at 14201 Caliber Drive, Suite 300, Oklahoma City, Oklahoma
73134, herein represented by Arty Straehla, of legal age, married, and a
resident of Oklahoma City, Oklahoma, whose authority of representation is
evidenced by corporate resolution, dated January 9, 2017.
Both, PREPA and Contractor which are hereinafter referred to individually as a
“Party” and jointly as “Parties”,


WITNESSETH


In consideration of the mutual covenants hereinafter stated, the Parties agree
themselves, their personal representatives, and successors as follows:


ARTICLE 1: Scope of Contract


The Contractor shall provide labor, supervision, tools, equipment and materials
necessary to perform the hurricane restoration and reconstruction services at
various locations in PREPA’s service areas, all in strict accordance with the
provisions of this Contract and Contractor’s proposal attached hereto as Exhibit
A. PREPA will sign one Contract Release for each line, feeder, segment,





--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 2




substation, or switchyard project. The terms and conditions stated in this
Contract will govern on any Contract Release all in accordance and compliance
with FEMA guidelines and regulations.


ARTICLE 2: Definitions


Whenever the words defined in this article or pronouns used instead are
mentioned in this Contract, they shall have the meanings here given:
    
1)
Engineer - shall mean the Transmission and Distribution Director of PREPA,
acting directly or through his properly authorized representatives.

2)
Contracting Officer - shall mean PREPA’s Executive Director/Chief Executive
Officer, acting directly or through his properly authorized representatives.

3)
Contract - shall mean collectively, all the covenants, terms, and stipulations
in these articles of agreement and in all supplementary documents hereto
attached which constitute essential parts of the Contract and are hereby made
part thereof, to wit:



- Contract
- Contractor’s Proposal (attached hereto as Exhibit A)
- Contractor’s Rate Structure (attached hereto as Exhibit B)
-     Contractor’s Standard Equipment and Tooling Schedule (attached hereto as
Exhibit C)


4)
Change order - A written agreement between the Parties that sets out changes in
price, time, or scope of work to the Contract, which has been approved by the
appropriate official pursuant to the general authorization for approval.

5)
Contract Release – A purchase order created with reference to this Contract, the
contract release documentation (order date, quantity, value, number of the
contract release order, account number, among others) is included as part of
each release.



ARTICLE 3: Consideration


In accordance with the terms and conditions contained herein, PREPA agrees to
pay and the Contractor accepts that PREPA will make payment for the work
performed on a Time and Materials (Equipment) basis at the rates, and subject to
the terms, set forth in Exhibit B and Exhibit C. As compensation for services
rendered under this Contract, PREPA and the Contractor agree that the total
amount to be paid under this Contract shall not exceed





--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 3





nine hundred million dollars ($900,000,000) (Contract Amount). PREPA shall have
no obligation to pay the Contractor any amounts in excess of the Contract
ceiling price. The Contractor will be the only one responsible for any works it
or any of its subcontractors, if any, does in excess of the Contract Amount.


Payment for work performed under the Contract shall not exceed the Contract
Amount. PREPA shall have no obligation to pay the Contractor any amounts in
excess of the Contract Amount. The Contractor will be the only one responsible
for any works it or any of its subcontractors, if any, does in excess of the
Contract Amount. The Contractor shall not be obligated to continue performance
if to do so would exceed the Contract Amount, unless and until PREPA notifies
the Contractor in writing that the Contract Amount has been increased and
specifies in the notice a revised ceiling that shall constitute the new Contract
Amount for performance under this Contract.


PREPA will only pay for Services already rendered before the submitted invoice
date. PREPA will not be required to make advance payments for any future service
to be rendered by Contractor under the Contract. Contractor shall submit
invoices once a week (on Monday) which will include a description of the
services rendered as per established in Contractor’s Proposal, Contractor’s Rate
Structure and Contractor’s Standard Equipment and Tooling Schedule. Each invoice
shall be itemized and must be duly certified by an authorized representative of
the Contractor.


PREPA will review each invoice to determine whether it is in compliance with the
requirements set forth in the Contract.


PREPA will make commercially reasonable efforts to issue such determination and
acceptance of work within 7 calendar days from when such invoice is received. In
any event, PREPA will either accept or reject such invoice within 15 calendar
days from when it is received. If PREPA rejects such invoice, PREPA will return
the invoice to the Contractor within three (3) calendar days of such rejection
with a written explanation for such rejection. Contractor shall have the right
to resubmit for payment any rejected invoice, and such invoices will be
processed in accordance with this paragraph. Each invoice accepted by PREPA
shall be paid within 30 days from when such invoice is received. A finance
charge of 1% per month shall be due on payments received after the date due.


The Contractor further warrants that work for which Contractor has received
payments in full from PREPA shall be free and clear of liens, claims, security
interests or encumbrances in favor of the Contractor and its Subcontractors or
other persons or entities making a claim by reason of having provided labor,
materials and equipment relating to the work.





--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 4






The funds for the payment of Services by Contractor will be paid from account
01-1747-17595-555-474; provided, however, that the failure to adequately fund
such account shall not relieve PREPA of its obligation to pay Contractor under
this Contract.


Prior to payment, the invoices submitted by the Contractor must be approved by
the Engineer and must be accompanied by the proper supporting documents (such as
inspection certifications, work reports and third party invoices).


All invoices submitted by the Contractor shall include the following
Certification in order to proceed with its payment.


No Interest Certification:


Under penalty of absolute nullity, I hereby certify that no employee, official
or director of PREPA is a party or has been granted by Contractor any interest
or payment in the profits or benefits to be obtained by Contractor under this
Contract or if any employee, official or director of PREPA has any interest in
the profits or benefits under this Contract a waiver has been previously
obtained. I, also certify that the only consideration to Contractor to provide
the services under this Contract is the payment agreed with PREPA’s authorized
representative. The total amount of this invoice is fair and correct. The
services were provided and no payment has been received for said concept.
Contractor's Signature


This is an essential requirement and those invoices without this Certification
will not be processed for payment. In order to comply with the certification
requirements set forth above, Contractor shall require that subcontractors
providing Services also make the certification set forth above in any invoices
submitted in connection with the Services.


All invoices have to be sent to the following address:


Puerto Rico Electric Power Authority,
Accounts Payable Section,
PO Box 70253,
San Juan, Puerto Rico 00936-0253


ARTICLE 4: Commencement and Completion of Work







--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 5




4.1
Inspection and Delivery



Unless mutually agreed, all works shall be completed as per schedule of proposed
progress from the commencement date as established per Contract Release for all
work to be performed. The commencement date will be the beginning date stated on
the letter of mobilization.


4.2
Schedule of Proposed Progress



Contractor will use commercially reasonable efforts to perform the work in such
a manner to meet PREPA’s scheduling expectations, but PREPA waives any claim
against Contractor related to delayed completion of the work.
4.3
Contract Term



This Contract shall be in effect from the date of its execution until May 25,
2019.




ARTICLE 5: Suspension of Work


5.1
PREPA may, at any time, suspend the whole or any portion of the work under this
Contract, by providing Contractor with a written notice stating the reasons for
suspension at least five (5) days in advance of the day the suspension shall
take effect. The right of PREPA to suspend the work shall not be construed as
denying the Contractor all actual, reasonable and necessary costs and expenses
due to the delays caused by such suspension.



5.2
Either Party may suspend the whole or any portion of the work under this
Contract by reason of the occurrence of a force majeure event as described in
Article 10 herein.



5.3
In case of suspension of the work by PREPA for any reason, or in case the work
is suspended in whole or in part due to the occurrence of a force majeure event,
Contractor’s obligations shall be extended for a period of time reasonably
necessary to overcome the effects of any such suspension. Contractor will also
have the right to claim lost revenue standing time of manpower and equipment,
and overhead costs.



5.4
If the suspension extends for more than fifteen (15) days, the Contractor shall
have the right to an equitable adjustment to the amounts payable to Contractor
and the Contract






--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 6




shall be modified in writing accordingly. If a suspension extends beyond thirty
(30) days, Contractor has the right to terminate this Contract.


ARTICLE 6: Methods and Data


PREPA reserves the right to review and approve all methods and data, which the
Contractor develops hereunder. Such review or approval shall in no way relieve
the Contractor from its responsibilities, obligations or liabilities under this
Contract. The Contractor shall obtain such reviews or approval in writing from
PREPA. The Contractor shall keep at the working area a copy of the Contract and
its supplementary documents at all times, give the Engineer access thereto.


ARTICLE 7: Changes and/or Extra Work


PREPA may, at any time, by written order, make changes in the services or work
to be performed within the general scope of this Contract. These works
assignment shall be agreed between Contractor and PREPA. The approval of this
extra work is subject to PREPA's Engineer. The Contractor shall work with PREPA
to supply Emergency Crews for this purpose. Those Crews shall be independent of
the Circuit Crews assigned to the scheduled circuit. All contractual
specifications shall apply. If such changes cause an increase or decrease in
Contractor’s cost of, or time required for, performance of any services under
this Contract, an equitable adjustment shall be made and this Contract shall be
modified in writing accordingly. Provided, however, that no changes shall be
made to the scope of the Services that would render the costs incurred in the
performance of this Contract unallowable or not allocable under, or outside the
scope or not reasonable for the completion of, Federal grant awards from the
Federal Emergency Management Agency (“FEMA”) or any other U.S. Federal agency.


ARTICLE 8. Inspection


During the progress of work, the Engineer or its authorized representatives
shall make daily inspections to evaluate all assigned works as established and
accepted by PREPA to ensure Contractor compliance with the power line
specifications. All jobs shall be executed, performed and built in full
compliance with PREPA’s Electrical Codes and any other special requirement
established previous the commencement of works. Job sites shall be marked with
cones and signs visible from the nearest road to identify crew location.


All work performed by the Contractor is subject to inspection and approval by
PREPA. PREPA to clearing identify and provide the required specification prior
to commencement of work. Any work not meeting PREPA power line construction
standards or turned in falsely will be redone at





--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 7




no cost to PREPA. If subsequent inspections are required after the initial
follow up the actual cost shall be billed to Contractor. The presence of PREPA
personnel shall not in any way alter, modify, or lessen the obligation of the
Contractor to comply with the requirements of this Contract. Any inspection by
PREPA personnel shall not be considered as an acceptance of waiver of warranty
or other rights of the work inspected.


The Contractor shall promptly correct all work reasonably deemed by PREPA as
failing to conform to the power grid construction specifications provided by
PREPA to the Contractor pursuant to the previous paragraph. The Contractor shall
promptly remedy the lack of performance and execute the work in accordance with
the specifications, without expense to PREPA. If the Contractor fails to correct
work deemed by PREPA within a reasonable time after notice has been given to the
Contractor, PREPA may correct such work at the expense of the Contractor. Such
expense may be deducted by PREPA from any payments due or to become due to the
Contractor or, if final payment has been made, the Contractor shall reimburse
PREPA such amounts.
ARTICLE 9. Access to Work


1)
The Contractor shall permit all persons appointed or authorized by PREPA to
visit and inspect the work or any part thereof at all times and places during
the progress of same.

2)
Subject to appropriate safety considerations, the Contractor agrees to provide
the FEMA Administrator or his authorized representatives’ access to work sites
pertaining to the work being completed under the Contract.



ARTICLE 10: Force Majeure


Notwithstanding anything to the contrary herein contained, it is agreed that
either party hereto will be relieved of its obligations hereunder in the event
and to the extent that performance hereof is delayed or prevented by any cause
beyond its control and not caused by the party hereto claiming relief hereunder,
including, without limitation, acts of God, industrial disturbances, acts of the
public enemy, war, blockages, boycotts, riots, insurrections, epidemics,
earthquakes, storms, floods, civil disturbances, lockouts, fires, explosions,
interruptions of services due to the acts or failure to act of any governmental
authority, provided that these events, or any other claimed as a Force Majeure
event, and/or its effects, are beyond the reasonable control and were not caused
by the fault or negligence of the party claiming the Force Majeure event, and
that such party, within ten (10) days after the occurrence of the alleged Force
Majeure, gives the other party written notice describing the particulars of the
occurrence and its estimated duration. The





--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 8




burden of proof as to whether a Force Majeure has occurred shall be on the party
claiming the Force Majeure.


ARTICLE 11: Suspension of Payment


If Contractor fails in completing the work, or any separable part thereof,
within the timeframe established in Article 4, Commencement and Completion of
Work, PREPA may, as its option, retain that portion of the payment attributable
to the non-conforming work until such service discrepancies have been corrected.


In case of delay, the Contractor shall within ten (10) days from the beginning
of any such delay notify the Engineer in writing of the causes of delay, who
shall ascertain the facts and the extent of the delay and extend the time for
completing the work when in his judgment the findings of facts justify such an
extension, and his findings of facts thereon shall be final and conclusive on
the parties hereto, subject only to appeal by the Contractor as provided in the
ARTICLE 27, Disputes; provided that, no claim made by Contractor against PREPA,
its agents, contractors, subcontractors, employees, successors, assignees, for
any cause whatsoever, during the progress of any portion of the work embraced in
the Contract shall relieve any of the parties from the performance of its
obligations and of the work under this Contract, which shall not suffer any
delay by reason of a claim being ascertained by either Party under this
Contract.
ARTICLE 12: Insurance and Bonds


The Contractor shall obtain and maintain in full force and effect during the
life of this Contract and thereafter as provided herein, policies of insurance
covering all operations engaged in by the Contract, which shall be formally
agreed with insurance companies authorized to do business in Puerto Rico, and to
that the effect it shall provide in original certificates of insurance and
endorsements, as follows:
A.
Commonwealth of Puerto Rico Workers Compensation Insurance



The Contractor shall provide workmen’s compensation insurance as required by Act

No. 45 of April 18, 1935, as amended, known as the Workmen’s Compensation Act of
the Commonwealth of Puerto Rico (“Act 45”). Contractor shall also be responsible
for compliance with Act 45 by all its subcontractors, agents and invitees, if
any, or shall certify that such subcontractors, agents and invitees have
obtained said policies on their own behalf. Contractor shall furnish to PREPA a
certificate from the Puerto Rico’s State Insurance Fund showing that all
personnel employed in the work are covered by the workmen’s compensation
insurance, in accordance with this Contract.





--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 9






B.
Employer’s Liability Insurance



The Contractor shall provide Employer’s Liability Insurance with minimum bodily
injury limits of $3,000,000 for each employee and $3,000,000 for each accident,
covering against the liability imposed by Law upon the Contractor as a result of
bodily injury, by accident or disease, including death arising out of and in the
course of employment, outside of and in the course of employment, and outside of
and distinct from any claim under the Workmen’s Compensation Act of the
Commonwealth of Puerto Rico.


C.
Commercial General Liability Insurance



The Contractor shall provide a Commercial General Liability Insurance with
limits of $3,000,000 per occurrence and $3,000,000 aggregate. This Policy shall
include a completed operations.


D.
Automobile Liability Insurance



The Contractor shall provide an Automobile Liability Insurance with limits of
$3,000,000 combined single limit covering all owned, non-owned and hired
automobiles.


Requirements under the Policies:


The Commercial General Liability and Automobile Liability Insurance required
under this Contract shall be endorsed to include:
a.
As additional insured:



Puerto Rico Electric Power Authority
Risk Management Office
PO Box 364267
San Juan, PR 00936-4267


b.
30 day cancellation or nonrenewable notice to be sent to the above address.



c.
An endorsement including this Contract under contractual liability coverage and
identifying it in number, date and parties to the contract.



d.
Waiver of Subrogation in favor of PREPA.






--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 10






e.
    Breach of Warranties or Conditions: “The breach of any of the Warranties or
Conditions in this policy by the Contractor shall not prejudice PREPA’s rights
under this policy.”



Furnishing of Policies:


All required policies of insurance shall be in a form acceptable to PREPA and
shall be issued only by insurance companies authorized to do business in Puerto
Rico.


The Contractor shall furnish a certificate of insurance in original signed by an
authorized representative of the insurer in Puerto Rico, describing the coverage
afforded.
Indemnification. The Contractor shall indemnify, defend and hold harmless PREPA,
its agents and employees, from and against any and all claims, actions, suits,
charges and judgments arising from, or related to, the gross negligence, fraud
or wilful misconduct of the Contractor in the performance of the services called
for in this Contract. The failure of the Contractor to obtain, maintain, or pay
for any insurance coverage necessary to insure its obligations under this
Contract and/or the failure of Contractor’s insurance carrier to provide
insurance coverage shall not relieve Contractor of its indemnification
obligations.


Bonds


If requested in writing by PREPA, Contractor shall deliver:


1.
A Performance Bond in the amount of one hundred percent (100%) of the amount
specified in the applicable work release, with a good and sufficient surety
satisfactory to PREPA guaranteeing that the Contractor will well and faithfully
perform the work specified in such work release.



2.
A Payment Bond in the amount of one hundred percent (100%) of the amount
specified in the applicable work release, with a good and sufficient surety
satisfactory to PREPA to guarantee the prompt payment of all labor, supervision,
equipment and materials required in the performance of the work specified in
such work release.



3.
All bonds shall be issued in the Official PREPA forms.








--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 11




ARTICLE 13: Independent Contractor


1)
PREPA and the Contractor agree that Contractor’s status hereunder and the status
of any agents, employees and subcontractors engaged by the Contractor shall be
that of an independent contractor only and not that of an employee, agent,
director or officer of PREPA nor shall they be considered a public servant of
neither PREPA nor the Commonwealth of Puerto Rico. The Contractor recognizes
that its personnel shall not be entitled to employment benefits such as
vacations, sick leave, retirement benefits and other benefits from PREPA because
of its condition as an independent contractor. Neither the Contractor nor its
personnel shall have any power or right to enter into contracts on behalf of
PREPA. No provision of this Contract shall be deemed to create an employment
relationship between Contractor or his employees, agents or subcontractors and
PREPA.

2)
The employees of Contractor engaged in performing services hereunder will be
considered employees of Contractor for all purposes and will under no
circumstances be deemed to be employees of PREPA. PREPA will have no supervisory
power or control over any such Contractor’s employees and any complaint or
change in procedure will be communicated transmitted by PREPA to Contractor who
will in turn promptly give any necessary instructions to its own personnel.

3)
Contractor will be responsible for the direct supervision of its employees
through its designated representative and such representative will in turn,
report to and confer with the designated agents of PREPA with respect to the
services.

4)
Except as expressly provided otherwise in this Contract, Contractor agrees to
assume full and complete responsibility for any and all liability to its
employees on account of injury, disability, and death resulting from, or
sustained by said employees in the performance of the services defined herein.

5)
At PREPA’s request, Contractor will immediately remove from service any employee
whose acts or omissions will be a violation of applicable law or constitute a
breach of this Contract.

6)
Both parties agree to accept full and exclusive liability for the payment of any
and all taxes, contributions, and other payments for unemployment compensation
and/or pension benefits, Worker’s Compensation, employers liability insurance or
annuities now or hereafter imposed upon employers as applicable to them with
respect to its employees and each party will make such payments and will make
and file any and all reports and returns and take all other actions






--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 12




do all other things necessary to comply with the laws imposing such taxes,
contributions, or other payments.
7)
Contractor represents and warrants that the employees used in the performance of
the services hereunder will have the qualifications, skills and experience
necessary to perform the services and will have the work records as represented
to PREPA.

8)
In the performance of the Contract, Contractor will comply with all applicable
statutes, regulations, ordinances pertaining to nondiscrimination in employment
and facilities.



Contractor agrees to hold PREPA harmless and to indemnify and defend PREPA in
full for any and all damages, claims, assessments, penalties, liabilities,
charges, attorney’s fees or other losses incurred during or following the term
of this Contract, which result from any assertion, claim, determination or
adjudication that Contractor or any of its employees are employees of PREPA,
including, but not limited to, any claim, determination or adjudication made
pursuant to the Internal Revenue Code, any of Puerto Rico Unemployment laws and
regulations, Compensation Law, or any other federal, state or local wage,
employment, insurance, labor and other laws, statutes, regulations and
ordinances.


ARTICLE 14: Termination


1)
Notwithstanding anything to the contrary in this Contract regarding its term,
PREPA may, at any moment, terminate, cancel or accelerate its expiration, after
giving the Contractor not less than thirty (30) days prior written notice, for
any or no reason, when in PREPA’s judgment such action responds to its best
interest. PREPA may terminate this Agreement immediately at any time in cases of
gross negligence by the Contractor upon written notice to Contractor specifying
such gross negligence.



2)
PREPA may terminate this Contract (or any portion thereof) for any cause if
Contractor (I) becomes insolvent, or (ii) in is material breach of the service
obligation, which does not otherwise have a specified contractual remedy, and
fails to cure the breach within thirty (30) days of notice from PREPA; or fails
to commence to cure the material breach and diligently proceed with the cure if
it is not possible to cure within thirty (30) days of such notice. .



3)
If this Contract is so terminated, the Contractor shall be compensated in
accordance with the terms of this Contract for all work performed through the
termination date and for actual, reasonable, and necessary expenses, including
reasonable demobilization costs caused by such termination, which shall apply in
the case of Termination by either Party for any reason.






--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 13




The exercise of PREPA’S right to terminate, cancel or rescind the Contract shall
not be understood as a waiver by PREPA to any other remedy it may have under
this Contract or under the law for delays or breach incurred by the Contractor
in the performance of its obligations under the Contract.


4)
Breach By PREPA. Upon written notice to PREPA from Contractor stating that PREPA
is in material breach of the Contract, PREPA will immediately remedy such
material breach. Where PREPA fails to remedy such material breach within ten
(10) days or to promptly initiate and continue in good faith to remedy a
material breach that cannot be reasonably remedied in ten (10) days, Contractor
will have the right to terminate the Contract upon five (5) days’ notice to
PREPA. PREPA further agrees that if it commits a substantially similar material
breach more than twice in any one (1) month period, regardless of remedy,
Contractor will have the right to terminate the Contract upon notice to PREPA.



ARTICLE 15: Termination Settlement


1)
If the Contract is terminated for any reason, the Contractor shall stop work as
specified in the termination notice provided by PREPA, and shall be prohibited
from incurring additional obligations of Contract funds. PREPA may allow costs
that the Contractor could not reasonably avoid during the termination process to
the extent that said costs are determined to be necessary and reasonable.



2)
In the event of a termination, all work in process, finished or unfinished
documents, data, studies, surveys, drawings, maps, models, photographs, reports,
property and any other items or deliverables prepared by the Contractor that
would be furnished to PREPA, the Commonwealth of Puerto Rico, or the Federal
government if the Contract had been fully performed shall, unless otherwise
stated in writing by PREPA, become PREPA’s property.



3)
Following termination, the Contractor shall submit a final termination
settlement proposal to PREPA in the form and with the certification prescribed
by PREPA. The Contractor shall submit the final termination settlement proposal
promptly, but no later than one year from the effective date of termination,
unless extended in writing by PREPA upon written request of the Contractor
within this one-year period. The Contractor and PREPA may agree upon the whole
or any part of the amount to be paid or remaining to be paid because of the
termination.






--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 14




However, the agreed amount may not exceed the total Contract price as reduced by
(1) the amount of payments previously made and (2) the Contract price of work
not terminated


ARTICLE 16. Permits and Licenses


The Contractor shall obtain and maintain all the licenses, permits, and
authorizations required to perform all services, works, operations and tasks
under this Contract, and shall send all notices, pay all fees and related costs,
and will comply and will have its subcontractors and agents comply with all
laws, ordinances, rules, and regulations applicable to the work.


ARTICLE 17: Minimum Wage Rates


Laborers and other employees engaged under this Contract shall be paid not less
than the minimum wages rates prescribed by law. PREPA may withhold from any
monies due to the Contractor any sum necessary to make up the full amount of
wages due under this Contract and may distribute it directly to those entitled
thereto hereunder.


ARTICLE 18: Contingent Fees


The Contractor guarantees that he has not employed any person to solicit or
secure this Contract upon any agreement for a commission percentage, brokerage
or contingent fee. Breach of this guarantee shall give PREPA the right to annul
the Contract or, at its discretion to deduct from the Contract price or
consideration the amount of such commission, percentage, brokerage or contingent
fees. This guarantee shall not apply to commission’s payable by contractors upon
contract or sales secured or made through bona fide established commercial or
selling agencies maintained by the Contractor for the purpose of securing
business.


ARTICLE 19: Other Contracts


PREPA may award other contracts for additional work, and the Contractor shall
fully cooperate with such other contractors of this Contract, and carefully fit
his own work to that provided under other contracts as may be directed by the
Contracting Officer. The Contractor shall not commit or permit any acts which
interfere with the performance of work by any other Contractor.


ARTICLE 20: Official not to Benefit


No officer, employee or agent of PREPA, or of the Government of the Commonwealth
of Puerto Rico or Municipal Governments, shall be admitted to any share or part
of this Contract or to





--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 15




any benefit that may arise there from, but this provision shall not be construed
to extend to this Contract if made with a corporation for its general benefit.


In addition to the restrictions and limitations established under the provisions
of Act 1-2012, as amended, retired or former officers or employees of PREPA,
whose work was in any way related to the award or management of contracts, shall
in no way benefit from any contract with PREPA for a period of two (2) years
after leaving employment with or ceasing services to PREPA.


ARTICLE 21: Conflict of Interest


The Contractor certifies that none of its representatives under this Contract
receive payment or compensation of any nature, for services rendered regularly
through an appointment to a governmental agency, body, public corporation or
municipality of Puerto Rico. The Contractor also certifies that he may have
consulting services contracts with other governmental agencies or bodies, but
such condition does not constitute a conflict of interest for the Contractor.


The Contractor acknowledges that in executing the services pursuant to Contract
it has a duty of complete loyalty towards PREPA which includes not having
adverse interests to those of PREPA related to the services. Those adverse
interests include representation of clients which have or may have opposed
interests to those of PREPA in relation to the services. Also, the Contractor
shall have the continuous obligation to disclose to PREPA all information and
circumstances of its relations with clients and third persons and any interest
which could reasonably influence PREPA when executing this Agreement or during
its term.


1)
The Contractor represents conflicting interests when on behalf of a client he
must contend for that which it is his duty to oppose to comply with its
obligations with another previous, present or potential client. Also, the
Contractor represents conflicting interests when his conduct is described as
such in the canons of ethic applicable to the Contractor and his personnel or in
the laws or regulations of the Commonwealth of Puerto Rico.

2)
In the event that any of the partners, directors or employees of the Contractor
should incur in the conduct described herein, said conduct shall constitute a
violation to the prohibitions provided herein. The Contractor shall avoid even
the appearance of the existence of conflicting interests.

3)
The Contractor acknowledges that PREPA’s Contracting Officer shall have the
power to intervene the acts of the Contractor and/or its agents, employees, and
subcontractors regarding the enforcement of the prohibitions contained herein.
In the event that PREPA






--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 16




should discover the existence of adverse interests with the Contractor, the
Contracting Officer shall inform the Contractor, in writing, of PREPA’s
intention to terminate this Contract within a thirty (30) day period. During
said period, the Contractor may request a meeting with the Contracting Officer
to present his arguments regarding the alleged conflict of interests, which
meeting shall be granted by PREPA in every case of alleged conflict of
interests. In the event that the Contractor does not request such a meeting
during the specified thirty (30) day period or the controversy is not
satisfactorily settled during the meeting, this Contract shall be cancelled.
4)
The Contractor certifies that, at the time of award of this Contract, it does
not have any other contractual relation that can enter in a conflict of interest
with this Contract. The Contractor also certifies that no public employee has
any personal or economical interest in this Contract.



ARTICLE 22: Claims for Labor and Materials


Conditions upon timely payment from PREPA pursuant to the terms of this
Contract, the Contractor shall, at his own expense, assume the defense of and
save harmless PREPA from claims for labor and materials and not suffer any
mechanics or other liens to remain outstanding against any of the property used
in connection with the work; and shall, on request, furnish satisfactory
evidence that all persons who have done work or furnished materials have been
fully paid. If the Contractor fails to comply with his obligations in this
respect, PREPA may take such liens or claims and may withhold from any monies
due to the Contractor such amounts as may be necessary to satisfy and discharge
any such claims and any cost and expenses incidental thereto.


ARTICLE 23: Unfair Labor Practice


1)
In the event that the Contractor or any of his subcontractors or agents do not
comply with an order issued by the Puerto Rico Labor Relations Board and/or the
National Labor Relations Board upon their finding that the Contractor or any of
his subcontractors or agents have committed an unfair labor practice, no further
payments shall be made by PREPA to the Contractor after the date of said order.
In addition, the Contract may be terminated by PREPA, in which case PREPA may
take possession of the materials, tools, and appliances on the job site and
finish the work by whatever method it may deem expedient.








--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 17




2)
Any declaration by the Puerto Rico Labor Relations Board and/or by the National
Labor Relation Board that the contractors or agents have not complied with an
order issued by the Board relating to any unfair labor practice, shall be
binding, final and conclusive unless such order is reversed or set aside by a
Court of competent jurisdiction.



ARTICLE 24: Novation


The Contractor and PREPA expressly agree that no amendment or change order which
could be made to this Contract, during its term, shall be understood as a
contractual novation, unless both parties agree to the contrary, specifically
and in writing. This previous provision shall be equally applicable in such
other cases where PREPA gives the Contractor a time extension for the compliance
of any of its obligations under the Contract or where PREPA dispenses the claim
or demand of any of its credits or rights under this Contract.


ARTICLE 25: Patents and Copyrights


The Contractor, at its own expense, shall defend any suit or action brought
against PREPA based on a claim that any equipment or part thereof, copyright or
un-copyrighted composition, secret process, patented or unpatented invention,
article, or appliance manufactured or used in the performance of this Contract,
including their use by PREPA, constitutes an infringement of any patents or
copyrights of the United States, if notified promptly in writing by PREPA, and
given the authority, information, and assistance for the defense of the same,
and the Contractor shall pay all damages and costs awarded therein against
PREPA. If, in such suit, the equipment or any part thereof, or the composition,
secret process, invention, article or appliance is held to constitute
infringement and its use is enjoined, the Contractor, at its option and expense,
shall either procure for PREPA the right to continue using the same. Also, can
replace it with non-fringing equipment, composition, secret process, invention,
article or appliance, modify it so it becomes non-infringing or remove it and
refund the purchase price.


ARTICLE 26. Waiver


No waiver of any breach of this Contract shall be held to be a waiver of any
other subsequent breach.


ARTICLE 27. Disputes


All disputes concerning questions of fact arising under this Contract shall be
decided by PREPA’s Transmission and Distribution Director within 10 days from
the submission of the dispute by





--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 18




Contractor, subject to written appeal by Contractor to the Contracting Officer
within twenty (20) days. Within 10 days thereafter, the Contracting Officer
shall inform each party hereto of his decision regarding the dispute.
Contractor, at its option, may elect to accept such decision or pursue remedies
at law or equity. Contractor may pursue directly the remedies at law or equity
for all disputes. Notwithstanding the terms above, each party has the right at
any time, at its option and where legally available, to commence an action or
proceeding in a court of competent jurisdiction.


ARTICLE 28: Payment to Contractor


Upon completion and acceptance of all work required hereunder, the amount due to
the Contractor under this Contract, if any, will be paid upon the presentation
of a properly executed and duly certified invoice therefore, after the
Contractor shall have furnished PREPA with a release, if required, or all claims
against PREPA arising under and by virtue of this Contract, other than such
claims if any, as may be specifically excepted by the Contractor form the
operation of the release in stated amounts to be set forth therein; provided
that, the amount of such excepted claims is not included in the invoice for
final payment.


Invoices for final payment, if any, submitted by the Contractor shall be subject
to PREPA’s approval before being paid, and its payment shall be done within 45
days after the date of its approval by PREPA. All invoices submitted by the
Contractor shall include the Certification established in Article 3,
Consideration, in order to proceed with its payments.


ARTICLE 29. Change in Law


During the term of this Contract, if there is any change in law, including, but
not limited to changes in applicable tax law, which causes an increase in
Contractor's costs when supplying services to be acquired by PREPA, such
increased costs shall be Contractor’s responsibility and PREPA shall not be
obliged to make additional payments nor to pay additional sums to the Contract
Price originally agreed for those services. In such case, Contractor may elect
to terminate this Contract without penalty with thirty (30) days written notice
to PREPA and PREPA shall pay and compensate Contractor for all work and services
performed to the date of termination, without waiver by Contractor of any other
rights or remedies it may have in law or in equity to protect its rights under
this Contract, including under Article 14.3.


ARTICLE 30: Choice of Law







--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 19




This Contract shall be governed by and construed in accordance with the laws of
the Commonwealth of Puerto Rico. Also, the contracting parties expressly agree
that only the state courts of Puerto Rico will be the courts of competent and
exclusive jurisdiction to decide over the judicial controversies that the
appearing parties may have among them regarding the terms and conditions of this
Contract.


ARTICLE 31 Separability


If a court of competent jurisdiction declares any of the Contract provisions as
null or invalid, such holding will not affect the validity and effectiveness of
the remaining provisions of the Contract and the parties agree to comply with
their respective obligations under such provisions not included by the judicial
declaration.


ARTICLE 32: Correlation of Documents


In case of discrepancy or in the event of any conflict among the different
Contract documents such as: Contract, Scope of Services, Código de Construcción
Eléctrica, Appendixes, and Contractors Proposal per Contract Release, these
shall take precedence in the order given. The terms and conditions contained in
the Contract shall prevail over any conflictive terms and conditions contained
in the Contactors Proposal and any other document expressly referenced in this
Contract.


ARTICLE 33: Notice


1)
PREPA agrees to give the Contractor immediate notice of any and all claims for
which the Contractor may be liable, and the Contractor agrees to give PREPA
immediate notice of any and all claims for which PREPA may be liable.

2)
Any notice to be given hereunder shall be in writing and will be sufficiently
served when delivered in person or properly mailed or emailed to the following
addresses:



To PREPA:     Puerto Rico Electric Power Authority
PO Box 364267
San Juan, Puerto Rico 00936-4267
Email: edgardo.diaz@prepa.com


Attention:
Eng. José Sepúlveda










--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 20




To Contractor:     Cobra Acquisitions LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Email: mlayton@mammothenergy.com


Attention: Legal Department


ARTICLE 34: Puerto Rico Treasury Department Withholding


PREPA will deduct and withhold at the source to PREPA Net the equivalent of
seven percent (7%) from payment for services rendered in Puerto Rico under this
Agreement, in compliance with the New Puerto Rico Internal Revenue Code, Law
1-2011, Section 1062.03, as amended. Notwithstanding, the withholding to be done
by PREPA as herein stated could be increased to: twenty percent (20%) in the
event that PREPA Net is a non-resident individual, which is a U.S. citizen, as
provided by the New Puerto Rico Internal Revenue Code, Section 1062.08; or
twenty-nine percent (29%) in the event that PREPA Net is a non-resident and non
U.S. citizen individual; or a foreign corporation or partnership which is not
dedicated to industry or business in Puerto Rico, as provided by the New Puerto
Rico Internal Revenue Code, Section 1062.08.


If a Release Letter has been issued to PREPA Net by the Treasury Department,
PREPA Net shall be responsible to submit a copy of said Release Letter to PREPA
for every calendar year; otherwise, payments under the Agreement shall remain
subject to withholding at the source. All invoices shall be segregated by
concepts (services, materials, equipment, etc.), to identify the amounts subject
to withholding, and avoid undue deductions.


ARTICLE 35: Discrimination


The Contractor certifies that it is an equal opportunity employer, and does not
discriminate by reason of race, color, gender, age, national or social origin,
social status, political ideas or affiliation, religion; for being or perceived
to be victim or domestic violence, sexual aggression or harassment; for physical
or mental disability or veteran status.


ARTICLE 36: Other Taxes


All unemployment, retirement, and other Social Security contributions and taxes;
all sales, use and excise, privilege, business and occupational taxes, and any
other taxes or fees payable by the Contractor are and shall be included as part
of his prices.


ARTICLE 37: Quality Assurance







--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 21




The Contractor shall use commercially reasonable efforts to establish an
adequate quality control program to satisfy all applicable regulation and
requirements specified in the procurement documents. The program shall contain
all those measures necessary to assure that all basic technical requisites are
fulfilled.


PREPA reserves the right to conduct audits and inspections to the facilities,
activities, and/or documents; limited to inspection and quality control
documents that are strictly related to and relevant to the performance of
Contractor’s activities under this Contract; when estimated necessary in order
to assure that the quality control program is adequate and is being properly
implemented. The Contractor shall provide PREPA access to its facilities and
documents; limited to inspection and quality control documents that are strictly
related to and relevant to the performance of Contractor’s activities under this
Contract; so that PREPA, through audits and inspections can verify the quality
of the purchased products or services.


ARTICLE 38: Transfer of Funds


If Contractor decides to assign or transfer an amount, due or payable, to which
he is entitled for services rendered or goods provided during the term of this
Contract, Contractor shall notify PREPA of such transfer of funds, in accordance
to the provisions of Act 21-2012, as amended. Said notice shall clearly indicate
the rights granted, including a copy of the contract under which the assignment
or transfer of funds is made, the exact amount of funds to be assigned or
transferred, and specific identification information regarding the assignee
(full name of the person or company), address and any other contact information.


Contractor acknowledges and agrees that PREPA may deduct any amount, due or
payable under this Contract, that Contractor owes; PREPA may retain any said
amount if Contractor fails to fulfill its obligations and responsibilities under
this Contract, or a claim arises for warranty or defects regarding the services
rendered or goods provided under this Contract. Contractor also acknowledges and
agrees that PREPA’s payment obligation under any assignment of funds will cease
upon payment of the outstanding amounts under this Contract. PREPA shall not be
required to make payments or transfer any funds for an amount that exceeds the
payment to which Contractor is entitled to under this Contract.
Contractor shall include with its notice of assignment of funds a cashier’s
check or money order for two hundred dollars ($200), payable to “Puerto Rico
Electric Power Authority”, to cover administrative costs in processing such
assignment.


ARTICLE 39: Safety Provisions





--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 22




The Contractor shall comply with all applicable parts of this Safety Provisions
according to the scope of the project. The Contractor shall comply with all
applicable federal, state, and local laws, regulations, orders, or decrees in
effect during the period of performance. Almost all of the requirements of this
Section are not applicable to the scope of Contractor’s Work. Contractor will
provide information responsive to any applicable portions.
1)
The Program shall comply with the following minimum requirements of a health and
safety program, according with the scope of the project including, but not
limited to:



i.
Occupational Exposure to Noise (29 CFR 1910.95)

ii.
Hazardous Materials (29 CFR 1910 Subpart H)

iii.
Personal Protective Equipment (29 CFR 1926 Subpart E)

iv.
Hazard Communication (29 CFR 1910.1200)

v.
Fire Protection (29 CFR 1910 Subpart L)

vi.
Electrical work (29 CFR 1926 Subpart K)

vii.
Tools, Hand and Powered (1926 Subpart I)

viii.
Lockout/Tag out (29 CFR 1910.147)

ix.
Portable Ladders

x.
Electric Power Generation, Transmission and Distribution (29 CFR 1910.269)



2)
The Program shall be revised annually.



3)
It shall include an accident or incident investigation procedure. This procedure
will always include the preparation of a report, which will be submitted within
five days after accident to the Safety Division of PREPA.



4)
The Contractor shall include a Safety Officer.



5)
Safety inspections and work permit system shall be included.



6)
Before commencement of work, the Contractor shall take part in a coordination
meeting with a Safety Officer and the project manager on PREPA’s behalf. During
this meeting the areas to be worked on will be toured, the site-specific work
plan will be discussed and reviewed, and amendments to it could be required.



7)
The Contractor shall submit, prior to commencement of the work, for evaluation
by the Safety Division the following:








--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 23




a.
A Site Specific Work Plan including: the scope of work, description of the
activities to be done, special safety and health considerations to be addressed
before commencement of the project, safety procedures to be applied and used
during the project specially for excavations, work zone protection, scaffolding
and crane operations. It shall also include any other regulation or guidelines
related to safety and health that could be applicable to the scope of work,
contingency procedures that include how to proceed in an emergency situation,
such as fire or chemical spill, among others. Also, identify medical services in
the municipality of work to maintain communication in case of any medical
emergency.

b.
A list of all specialized personnel needed. Also, include copy of all training
certificates, licenses or certifications required, according to the scope of
work. For example: tree trimming, crane operator, pesticide applicator,
electrician, spill responder, excavations competent person, DOT training for
hazardous substances, etc. All these certificates and licenses shall be up to
date.

c.
Copy of the Safety Data Sheets (SDS) of all chemical products to be used during
the project, for evaluation and approval by the Occupational Safety Division at
PREPA (Hazard Communication Section).

d.
Certification of compliance with medical surveillance requirements, according to
scope of work.

e.
Certification of compliance with Fit Test requirements for the use of negative
pressure respirators if applicable.

f.
Certification of training for the use of personal protective equipment.



8)
Each Contractor/Subcontractor shall adhere to a 100% drug /alcohol free work
zone.



9)
The Contractor shall be responsible for maintaining good housekeeping in the
work, rest, lunch and toilet areas and under reasonably sanitary conditions.



10)
If the contracted services include demolition activities (as defined per ANSI
A10.6 – 1990: Demolition – the dismantling, razing or wrecking of any fixed
building or structure or any part thereof) that will be carried out in buildings
or structures, that because of their construction date or prior use, are
suspected to contain asbestos, lead based paint or other hazardous materials,
the contractor will require a certification from the project manager or owner
stating that the building or structure is free of such materials.



11)
Services including activities inside buildings occupied by working personnel,
that could create a hazard to their safety or health, will be offered after
PREPA’S working hours. The exception will be if the contractor could take all
the necessary precautions to protect PREPA’s employees






--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 24




and the public from any possible hazard caused by the work. The Contractor will
take all steps necessary to assure the area will be free of nuisance odors or
vapors before PREPA’s personnel is to reoccupy. All these will be done in
coordination with the local supervisor of PREPA.


12)
The Contractor shall assure that all wastes generated by Contractor as a part of
the Work are removed and properly disposed of, in accordance with all applicable
laws and regulations, at the end of every work shift and after the completion of
the project.

13)
All non-contained chemical products to be used shall be classified as Approved
or Conditionally Approved by PREPA’s Hazard Communication Section.



14)
Welding operations will comply with the requirements of OSHA, ANSI and NFPA.



15)
If the project involves the handling of non-asbestos insulation or other dust
generating materials, like gypsum board, steps shall be taken to prevent the
release of the dust to adjacent areas.



16)
The Contractor shall take all reasonable precautions for the safety of, and
shall provide all reasonable protection to prevent damage, injury or loss to all
employees on the work site and all other persons who may be affected. This shall
include property, material and equipment on or off the site, under the care,
custody or control of the Contractor or any of the subcontractors.



17)
The Contractor shall comply with all applicable laws, ordinances, rules,
regulations and lawful orders of any public authority having jurisdiction for
the safety of persons or property or to protect them from damage, injury or
loss. Shall erect and maintain, as required by existing conditions and progress
of the work, all reasonable safeguards for safety and protection, including
posting danger signs and other warnings against hazards, promulgating safety
regulations and notifying owners and users of adjacent utilities.



18)
If near populated areas, any excavation made by the contractor shall be covered,
protected or barricaded after work hours or if it will be left unattended.



19)
The contractor shall notify and coordinate any excavation with the “Centro de
Coordinación de Excavaciones y Demoliciones” if applicable.



20)
The work zone near any public road shall be protected using, signs, cones,
barricades, etc. in accordance with the MUTCD and DOT. In this conditions, any
employee in or around the work zone shall use a reflective vest in accordance
with MUTCD.






--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 25






21)
Access to the work zone shall be prohibited to any person not related to the
project by means of signs, barricades, fences or a combination of them.



22)
The Contractor shall designate an employee as their safety officer for the
project. The duties of the safety officer could be in addition to his/her normal
duties. The safety officer shall be in charge of the prevention of accidents and
the implementation of the Safety and Health Program Plan and the Site-specific
Plan in coordination with PREPA´s Safety Officer, Project Manager and Resident
Engineer. The contractor safety officer shall have a basic training of 30 hours
in Occupational Safety and Health Standards for Construction Industry from an
approved OSHA Training Center. Evidence of the training shall be submitted if
requested by PREPA.



23)
Compliance with all safety provisions by subcontractors shall be the
responsibility of the Contractor.



24)
Contractor agrees that it shall perform all work in compliance with federal,
state and local occupational safety and health regulations, as described in the
Site Specific Work Plan.



25)
Contractor will obtain and maintain, during the duration of the project, the
proper permits from all federal, state and local regulatory authorities or other
applicable government agency with respect to discharge, disposal, use, storage,
handling and transportation of hazardous chemicals and substances as and when
applicable law or regulation requires. For projects including the handling of
asbestos, lead, or spilled hazardous substances, the notification to EPA or the
EQB will be done by the Contractor, but in coordination with the Safety Officer
and the Environmental Advisor or Officer.



26)
Contractor will not cause or permit any hazardous chemical or product containing
a hazardous chemical to be at, or in the vicinity of, any place where any
employee, agent, or contractor of Puerto Rico Electric Power Authority, or any
employee of any such agent or Contractor, may be at risk or exposed to hazard as
a result thereof during normal use or any foreseeable emergency.



ARTICLE 40. Contract Validity


If one or more clauses of the contract are declared invalid, void, unenforceable
or illegal, that shall not affect the validity of the remaining portions of the
Contract, which shall remain in full force and effect.





--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 26




ARTICLE 41. Save and Harmless Clause


PREPA and the Contractor shall jointly save and hold harmless and to indemnify,
one another from and against any and all liabilities, claims, demands, suits,
losses, damages, costs and expenses (including reasonable attorney fees and
court costs) for bodily injury to or death of any third person, or damage to or
destruction of any property of third party, caused by any negligent act or
omission on the part of the indemnifying party its officers, employees,
contractors or agents, except to the extent such liabilities, claims, suits,
losses, damages, costs and expenses result from any negligent or willful act or
omission on the part of the indemnified party, its officers, employees,
contractors or agents in the performance or failure to perform its obligations
under the Contract.


ARTICLE 42. Warranty
Contractor warrants that it shall perform the services/works in accordance with
the applicable standards of care and diligence at the time of performance of the
services/works, and which are normally practiced and recognized in performing
services of a similar nature (the “Standard”). Should any of the services/works
provided by Contractor not fulfill the above established Standard, Contractor
shall take all necessary corrective measures to rectify such deficient
services/works, at its own and exclusive cost, whenever such course of action is
possible or desirable. The rectification of deficient services/works by
Contractor shall not be understood as a waiver by PREPA to any other remedy it
may have under this Contract or under the law or equity for any damages that
Contractor’s may have caused to it by rendering such deficient services/works.
ARTICLE 43. Authority
PREPA represents and warrants to Contractor that it has authority to enter into
this Contract with Contractor, including, but not limited to with respect to the
Government Oversight Board and all other relevant authorities.
ARTICLE 44. Time and Materials
PREPA will pay Contractor upon the submission of invoices approved by PREPA as
follows:
44.1
Labor: Payments for labor shall be computed by multiplying the minimum daily
rate prescribed in the attached schedule of rates set forth on Exhibit B by the
number of days. The daily rates shall include wages, indirect costs, general and
administrative expense, and profit.

44.2
Materials: PREPA will reimburse Contractor for allowable cost of materials,
including direct materials, subcontracts for supplies and incidental services
for which there is not a labor c






--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 27




ategory specified in the Contract, other direct costs (e.g., incidental services
for which there is not a labor category specified in the contract, travel,
computer usage charges, etc.), and applicable indirect costs in accordance with
the terms set forth on Exhibit C.
ARTICLE 45. Waiver of Consequential Damages and Limitation of Liability
In no event shall either party be liable to the other, or their respective
employees, subcontractors and/or agents, or any third party, for any indirect,
incidental, special, consequential, punitive damages, or lost profits for any
claim or demand of any nature of kind arising out of or in connection with this
Contract or the performance or breach thereof and regardless of whether any such
claim arises out of breach of contract or warranty, tort, negligence, product
liability, misrepresentation, indemnity, contribution, strict liability, equity,
or any other legal theory, even in the parties are advised of the possibilities
of such damages.
Notwithstanding anything to the contrary contained in this Contract, the total
aggregate liability of Contractor with respect to all claims of any kind whether
in contract, warranty, indemnity, tort (including negligence), or other
contractual or extra contractual liability of any nature, strict liability, or
otherwise, and under any system, theory or principle of law, arising out of the
performance or breach of this Contract, or relating to the services/works, shall
in no event exceed the lesser of (a) $30,000,000 or (b) the aggregate amount of
all payments made to the Contractor under this Contract with respect to the
applicable work release.
ARTICLE 46: Modification of Exhibit B and Exhibit C
Contractor and PREPA may supplement or amend the rates set forth on Exhibit B
and Exhibit C by written amendment between the parties.
ARTICLE 47: Assignment
The Contractor shall not assign any interest in this Contract, and shall not
transfer any interest in the same (whether by assignment or novation) without
prior written approval of PREPA.
ARTICLE 48: Subcontracting
The Contractor may not subcontract any of the Services that it has committed to
perform or provide pursuant to this Contract without the prior written approval
of PREPA, which consent can be provided via email. Such approvals shall not be
unreasonably withheld. Such consent to subcontract shall not relieve the
Contractor of its full responsibilities under this Contract. Consent to the
subcontracting of any part of the services shall not be construed to be an
approval of said subcontract or of any of its terms, but shall operate only as
an approval of the Contractor’s request for the making of a subcontract between
the Contractor and its chosen subcontractor. The





--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 28




Contractor shall be responsible for all services performed by the subcontractor
and all such services shall conform to the provisions of this Contract.
ARTICLE 49: Compliance with Commonwealth of Puerto Rico Contracting Requirements
The Contractor shall comply will applicable Commonwealth Law, Regulations or
Executive Orders that regulate the contracting process and requirements of the
Commonwealth of Puerto Rico. Contractor shall provide the following
certifications and sworn statement as applicable in a term of seven (7) days
after the execution of this Contract:
1)
An Income Tax Return Filing Certificate, issued by the Treasury Department of
Puerto Rico, Area of Internal Revenues, assuring that Cobra Acquisitions LLC has
filed his Income Tax Return for the last five (5) years.

2)
Certification issued by the Treasury Department of Puerto Rico which indicates
that it does not owe taxes to the Commonwealth of Puerto Rico; or is paying such
taxes by an installment plan in full compliance with its terms.

3)
Sales and Use Tax Filing Certificate, issued by the Treasury Department of
Puerto Rico, Area of Internal Revenues.

4)
Certification issued by the Treasury Department of Puerto Rico which indicates
that it does not owe Puerto Rico Sales and Use Taxes to the Commonwealth of
Puerto Rico; or is paying such taxes by an installment plan in full compliance
with its terms.

5)
Certification issued by the Municipal Revenues Collection Center (MRCC),
assuring that Cobra Acquisitions LLC does not owe any tax to such governmental
agency.

6)
Certification issued by Municipal Revenues Collection Center (MRCC)
demonstrating that Cobra Acquisitions LLC has filed the Personal Property Tax
Return to such governmental agency. Additionally, if Cobra Acquisitions LLC does
not own personal property in the Commonwealth of Puerto Rico, Cobra Acquisitions
LLC shall provide a sworn statement which states that:

a)
During the last five years, Cobra Acquisitions LLC has not owned personal
property in the Commonwealth of Puerto Rico (except to the extent relating to
services provided by the Contractor to PREPA);

b)
For the reasons above stated, Cobra Acquisitions LLC is not required to file
Personal Property Tax in the Commonwealth of Puerto Rico as established in
Article 6.03 of Act 83 of August 1991 and therefore a Personal Property Tax file
does not exist for Cobra Acquisitions LLC in the MRCC.

7)
Certification, issued by the Department of Labor and Human Resources of Puerto
Rico, assuring that Cobra Acquisitions LLC has paid to the Department of Labor
and Human Resources of Puerto Rico its employees' contribution, in accordance
with the Puerto Rico Employment Security Act (unemployment, temporary disability
or sickness, or social security






--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 29




for chauffeurs); or is paying such contribution by an installment plan in full
compliance with its terms.
8)
Certification, issued by the Child Support Administration, assuring that the
Cobra Acquisitions LLC is in compliance with the withholdings required by ASUME.

9)
Copy of the Merchant’s Registration Certificate.

10)
Contractor shall submit a sworn statement whereby it shall inform whether it or
any president, vice-president, director, executive director or member of a board
of officials or board of directors, or persons that or any person performing
equivalent functions for Contractor has been convicted of or has pled guilty to
any of the crimes listed in Article 6.8 of Act 8-2017, as amended, known as the
Act for the Administration and Transformation of Human Resources in the
Government of Puerto Rico or any of the crimes included in
Act 2-2018, Anti-Corruption Code for a New Puerto Rico. Contractor agrees to
comply with the provisions of Act No. 2-2018, as the same may be amended from
time to time, which establishes the Anti-Corruption Code for a New Puerto Rico.
The Contractor hereby certifies that it does not represent particular interests
in cases or matters that imply a conflicts of interest, or of public policy,
between the executive agency and the particular interests it represents.



Contractor hereby certifies that it has not been convicted in Puerto Rico or
United States Federal court for under Articles 4.2, 4.3 or 5.7 of Act 1-2012, as
amended, known as the Organic Act of the Office of Government Ethics of Puerto
Rico, any of the crimes listed in Articles 250 through 266 of Act 146-2012, as
amended, known as the Puerto Rico Penal Code, any of the crimes typified in Act
2-2018, as amended, known as the Anti-Corruption Code for a New Puerto Rico or
any other felony that involves misuse of public funds or property, including but
not limited to the crimes mentioned in Article 6.8 of Act 8-2017, as amended,
known as the Act for the Administration and Transformation of Human Resources in
the Government of Puerto Rico.


PREPA shall have the right to terminate the Contract in the event Contractor is
convicted in Puerto Rico or United States Federal court for under Articles 4.2,
4.3 or 5.7 of

Act 1-2012, as amended, known as the Organic Act of the Office of Government
Ethics of Puerto Rico, any of the crimes listed in Articles 250 through 266 of
Act 146-2012, as amended, known as the Puerto Rico Penal Code, any of the crimes
typified in Act 2-2018, as amended, known as the Anti-Corruption Code for a New
Puerto Rico or any other felony that involves misuse of public funds or
property, including but not limited to the crimes mentioned in Article 6.8 of
Act 8-2017, as amended, known as the Act for the Administration and
Transformation of Human Resources in the Government of Puerto Rico.







--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 30




11)
Compliance with Act No. 1 of Governmental Ethics: The Contractor will certify
that it is in compliance with Act 1 of January 3, 2012, as amended, known as the
Ethics Act of the Government of Puerto Rico, which, stipulates that, no employee
or executive of the Contractor, nor any member of his/he immediate family
(spouse, dependent children or other members of his/her household or any
individual whose financial affairs are under the control of the employee) shall
have any direct or indirect pecuniary interest in the services to be rendered
under this Contract, except as may be expressly authorized by the Governor of
Puerto Rico in consultation with the Secretary of Treasury and the Secretary of
Justice of the Government. 3 L.P.R.A. § 8611 et seq.;

12)
Social Security and Income Tax Retentions: In compliance with Executive Order
1991
OE- 24; and C.F.R. Part 404 et. Seq., the Contractor will be responsible for
rendering and paying the Federal Social Security and Income Tax Contributions
for any amount owed as a result of the income, from this Contract. Executive
Order 1991OE24; C.F.R. Part 404 et. Seq.

13)
Law 168-2000: Law for the Strengthening of the Family Support and Livelihood of
Elderly People: The Contractor will certify that if there is any Judicial or
Administrative Order demanding payment or any economic support regarding law
number 168-2000 as amended the same is current and in all aspects in compliance.
Act 168-2000 “Law for the Strengthening of the Family Support and Livelihood of
Elderly People” in Spanish: “Ley para el Fortalecimiento del Apoyo Familiar y
Sustento de Personas de Edad Avanzada”, 3 L.P.R.A. §8611 et seq.

14)
Law Num. 127, May 31, 2004: Contract Registration in the Comptroller’s Office of
Puerto Rico Act: Payment for services object of this Contract will not be made
until this Contract is properly registered in the Office of the Comptroller of
the Government of Puerto Rico pursuant to Law Number 18 of October 30, 1975, as
amended.

15)
Dispensation: Any and all necessary dispensations have been obtained from any
government entity and that said dispensations shall become part of the
contracting record.

16)
The Contractor acknowledges and accepts that it is knowledgeable of the rules of
ethics of his/her profession and assumes responsibility for his/her own actions.

17)
Consequences of Non-Compliance: The Contractor expressly agrees that the
conditions outlined throughout Article 49 are essential requirements of this
Contract; consequently, should any one of these representations, warrants, and
certifications be incorrect, inaccurate or misleading, in whole or in part, and
should such non-compliance not be cured within thirty (30) days, there shall be
sufficient cause for PREPA to terminate this Contract.



ARTICLE 50. Interagency Services


Both contracting Parties acknowledge and accept that the contracted services may
be rendered to any entity of the Executive Branch with which the contracting
entity enters into an interagency agreement with or as determined by the office
of the Chief of Staff. These services shall be rendered under the same terms and
conditions with respect to work hours and compensation, as





--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 31




set forth in this agreement. For purposes of this provision, the term “entity of
the Executive Branch” includes all agencies of the Government of Puerto Rico as
well as all instrumentalities and public corporations and the Office of the
Governor.


ARTICLE 51. Termination by Chief of Staff


The office of the Chief of Staff shall have the authority to terminate this
Contract at any time. In the event the Chief of Staff exercises this authority,
such termination shall be deemed a termination by PREPA under Articles 14 and
15.


ARTICLE 52. Miscellaneous


The Parties agree that PREPA will make payment for the work performed under this
Contract on a Time and Material basis at the rates set forth in Exhibit B, and
the total amount to be paid under this Contract shall not exceed the Contract
Amount. PREPA shall have no obligation to pay the Contractor any amounts in
excess of the Contract Amount. The Contractor will be the only one responsible
for any work it or any of its subcontractors, if any, does in excess of the
Contract Amount.


ARTICLE. 53
Compliance with Applicable Federal Law, Regulations and Executive Orders



A.
Compliance with the Contract Work Hours and Safety Standards Act (40 U.S.C. §§
3701-3708) as supplemented by Department of Labor regulations (29 CFR part 5).

Contract Work Hours and Safety
Standards Act (40 U.S.C. 3701–3708). Under 40 U.S.C. 3702 of the Act, the
Contractor must be required to compute the wages of every mechanic and laborer
on the basis of a standard work week of 40 hours. Work in excess of the standard
work week is permissible provided that the worker is compensated at a rate of
not less than one and a half times the basic rate of pay for all hours worked in
excess of 40 hours in the work week. No laborer or mechanic must be required to
work in surroundings or under working conditions which are unsanitary, hazardous
or dangerous. These requirements do not apply to the purchases of supplies or
materials or articles ordinarily available on the open market, or contracts for
transportation or transmission of intelligence.


(1) Overtime requirements. No contractor or subcontractor contracting for any
part of the contract work which may require or involve the employment of
laborers or mechanics shall require or permit any such laborer or mechanic in
any workweek in which he or she is employed on such work to work in excess of
forty hours in such workweek unless such laborer or mechanic





--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 32




receives compensation at a rate not less than one and one-half times the basic
rate of pay for all hours worked in excess of forty hours in such workweek.
(2) Violation; liability for unpaid wages; liquidated damages. In the event of
any violation of the clause set forth in paragraph (b)(1) of this section the
contractor and any subcontractor responsible therefor shall be liable for the
unpaid wages. In addition, such contractor and subcontractor shall be liable to
the United States (in the case of work done under contract for the District of
Columbia or a territory, to such District or to such territory), for liquidated
damages. Such liquidated damages shall be computed with respect to each
individual laborer or mechanic, including watchmen and guards, employed in
violation of the clause set forth in paragraph (b)(1) of this section, in the
sum of $26 for each calendar day on which such individual was required or
permitted to work in excess of the standard workweek of forty hours without
payment of the overtime wages required by the clause set forth in paragraph
(b)(1) of this section.
(3) Withholding for unpaid wages and liquidated damages. The Government of
Puerto Rico shall upon its own action or upon written request of an authorized
representative of the Department of Labor withhold or cause to be withheld, from
any moneys payable on account of work performed by the contractor or
subcontractor under any such contract or any other Federal contract with the
same prime contractor, or any other federally-assisted contract subject to the
Contract Work Hours and Safety Standards Act, which is held by the same prime
contractor, such sums as may be determined to be necessary to satisfy any
liabilities of such contractor or subcontractor for unpaid wages and liquidated
damages as provided in the clause set forth in paragraph (b)(2) of this section.
(4) Subcontracts. The contractor or subcontractor shall insert in any
subcontracts the clauses set forth in paragraph (b)(1) through (4) of this
section and also a clause requiring the subcontractors to include these clauses
in any lower tier subcontracts. The prime contractor shall be responsible for
compliance by any subcontractor or lower tier subcontractor with the clauses set
forth in paragraphs (b)(1) through (4) of this section.
B.
Byrd Anti-Lobbying Amendment, 31 U.S.C. § 1352 (as amended). Contractor
certifies that it will not and has not used Federal appropriated funds to pay
any person or organization for influencing or attempting to influence an officer
or employee of any agency, a member of Congress, officer or employee of
Congress, or an employee of a member of Congress in connection with obtaining
any Federal contract, grant, or any other award covered by 31 U.S.C. § 1352.

C.
Breach of Contract Terms. Any violation or breach of terms of this Contract on
the part of the Contractor or a subcontractor may, in accordance with the terms
of this Contract, result in the






--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 33




suspension or termination of this Contract or such other action, including the
recovery of damages, as may be necessary to enforce the rights of PREPA.
D.
Clean Air Act and the Federal Water Pollution Control Act. The Contractor agrees
to comply with all applicable standards, orders or regulations issued pursuant
to the Clean Air Act, as amended, 42 U.S.C. § 7401 et seq., and the Federal
Water Pollution Control Act, as amended, 33 U.S.C. 1251 et seq. The Contractor
agrees to report each violation to PREPA and understands and agrees that PREPA
will, in turn, report each violation as required to assure notification to the
Government of Puerto Rico, Federal Emergency Management Agency, and the
appropriate Environmental Protection Agency Regional Office. The Contractor
agrees to include these requirements in each subcontract exceeding $150,000
financed in whole or in part with Federal assistance.

Clean Air Act (42 U.S.C. 7401–7671q.) and the Federal Water Pollution Control
Act (33 U.S.C. 1251–1387), as amended—Contracts and subgrants of amounts in
excess of $150,000 must contain a provision that requires the non-Federal award
to agree to comply with all applicable standards, orders or regulations issued
pursuant to the Clean Air Act (42 U.S.C. 7401–7671q) and the Federal Water
Pollution Control Act as amended (33 U.S.C.1251–1387). Violations must be
reported to the Federal awarding agency and the Regional Office of the
Environmental Protection Agency (EPA).


E.
Changes. At any time, and only through a written change order instruction, PREPA
may make changes in the services or work to be performed within the general
scope of this Contract. If such changes cause an increase or decrease in
Contractor’s cost of, or time required for, performance of any services under
this Contract, an equitable adjustment shall be made and this Contract shall be
modified in writing accordingly, provided, however, that no changes shall be
made to the scope of the Services that would render the costs incurred in the
performance of this Contract unallowable or not allocable under, or outside the
scope or not reasonable for the completion of, Federal grant awards from FEMA or
any other U.S. federal agency.

F.
Sufficiency of Funds. The Contractor acknowledges that Federal assistance
awarded by U.S. federal agencies will be used, in part, to fund this Contract.
However, any failure of PREPA to secure this funding (except due to the
Contractor’s sole fault), shall not relieve PREPA from its obligations of
payment under this Contract.

G.
FEMA Disaster Assistance Survivor/Registrant Data.

(a)
If the Contractor has access to Disaster Assistance Survivor/Registrant data or
any other personally identifiable information, the Contractor shall comply with
the provisions of the Terms and Conditions for Sharing FEMA Disaster Assistance






--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 34




Survivor/Registrant Data with State Governments set forth in the FEMA-Government
of Puerto Rico Contract for FEMA-4339-DR-PR.
(b)
The Contractor shall indemnify, defend, and hold harmless PREPA and the
Government of Puerto Rico for any and all costs associated with the defense of
that litigation, including costs and attorneys’ fees, settlements, or adverse
judgments arising from the Contractor’s failure to comply with the requirements
under this contract.

H.
Costs. All costs incurred by the Contractor in performance of this Contract must
be in accord with the cost principles of 2 C.F.R. pt. 200, Subpart PREPA shall
not be required to make payments to the Contractor for costs which are found to
be contrary to the cost principles 2 C.F.R. pt. 200, Subpart E.

I
Financial Management System. The Contractor’s financial management system shall
provide for the following:

(1)
accurate, current and complete disclosure of the financial results of this
Contract and any other contract, grant, program or other activity administered
by the Contractor;

(2)
records adequately identifying the source and application of all Contractor
funds and all funds administered by the Contractor which shall contain
information pertaining to all contract and grant awards and authorizations,
obligations, unobligated balances, assets, liabilities, outlays and income, and
shall be segregated by contract or on a contract-by-contract basis;

(3)
effective internal control structure over all funds, property and other assets,
sufficient to allow the Contractor to adequately safeguard all such assets and
shall ensure that they are used solely for authorized purposes;

(4)
comparison of actual outlays with budgeted amounts for this Contract and for any
other contract, grant, program or other activity administered by the Contractor;

(5)
accounting records supported by source documentation;

(6)
procedures to minimize elapsed time between any advance payment issued and the
disbursement of such advance funds by the Contractor; and

(7)
procedures consistent with the provisions of any applicable policies of the
Federal Government and the Government of Puerto Rico and procedures for
determining the reasonableness, allowability and allocability of costs under
this Contract.






--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 35




J.
Penalties, Fines, and Disallowed Costs. If, as a result of any uncured violation
of applicable law by Contractor, any U.S. Federal agency or the Government of
Puerto Rico disallows or demands repayment for costs incurred in the performance
of this Contract, or if any penalty is imposed due to an act or omission by the
Contractor, the Contractor shall be solely responsible for such penalty,
disallowed costs, or repayment demand, to the extent of its fault and/or
responsibility, and shall reimburse PREPA in full within ten (10) days of
receiving notice from PREPA of such penalty, disallowance, or repayment demand.
Any monies paid by the Contractor pursuant to this provision shall not relieve
the Contractor of liability to PREPA for damages sustained by PREPA by virtue of
any other provision of this Contract.

K.
Debarment, Suspension, and Ineligibility.

(1)
The Contractor represents and warrants that the Contractor, it principals, and
affiliates have not been debarred, suspended, or placed in ineligibility status
under the provisions of 2 C.F.R. pt. 180 and 2 C.F.R. pt. 3000 (government
debarment and suspension regulations). The Contractor represents and warrants
that it will not enter into any contracts or subcontracts with any individual or
entity which has been debarred, suspended or deemed ineligible under those
provisions. During the term of this Contract, the Contractor will periodically
review SAM.gov and local notices to verify the continued accuracy of this
representation. The Contractor shall require all subcontractors at every tier to
comply with this requirement.

(2)
This certification is a material representation of fact relied upon by PREPA. If
it is later determined that the Contractor did not comply with 2 C.F.R. pt. 180
and 2 C.F.R. pt. 3000, in addition to remedies available to the Government of
Puerto Rico and PREPA, the Federal Government may pursue available remedies,
including but not limited to suspension and/or debarment.

L.
Reporting Requirements. The Contractor shall complete and submit all reports, in
such form and according to such schedule, as may be required by PREPA.

M.
Review of laws. The Contractor certifies that it will access online and read
each law that is cited in the aforementioned clauses and that, in the event it
cannot access the online version, it will notify PREPA in order to obtain
printed copies of the laws. Not requiring a printed copy of the laws to PREPA
will be evidence that the Contractor was able to find it online and read it as
required.






--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 36




N.
Notice of Federal Emergency Management Agency (FEMA) Reporting Requirements and
Regulations:

(1)
PREPA is using Federal grant funding awarded or administered by FEMA to the
Government of Puerto Rico and/or PREPA to pay, in full, for the costs incurred
under this Contract. As a condition of FEMA funding under major disaster
declaration FEMA-4339-DR-PR, FEMA requires the Government of Puerto Rico and
PREPA to provide various financial and performance reporting. The Contractor
agrees to provide all information, documentation, and reports necessary to
satisfy these reporting requirements. Failure by the Contractor to provide
information necessary to satisfy these reporting requirements may result in loss
of Federal funding for this Contract, and such failure shall be a material
breach of this Contract.

(2)
Applicable Regulations and Policy. Applicable regulations, FEMA policy, and
other sources setting forth these reporting requirements include, but are not
limited to:

(i)
2 C.F.R. § 327 (Financial Reporting);

(ii)
2 C.F.R. § 200.328 (Monitoring and Reporting Program Performance);

(iii)
Performance and financial reporting requirements set forth in 2 C.F.R. Part 206.

O.
Access to Records.

The Contractor agrees to provide PREPA, the Government of Puerto Rico, the FEMA
Administrator, the Comptroller General of the United States, or any of their
authorized representatives access to any books, documents, papers, and records
of the Contractor which are directly pertinent to this Contract for the purposes
of making audits, examinations, excerpts, and transcriptions.
The Contractor agrees to permit any of the foregoing parties to reproduce by any
means whatsoever or to copy excerpts and transcriptions as reasonably needed.
The Contractor agrees to provide the FEMA Administrator or his authorized
representatives access to work sites pertaining to the work being completed
under the Contract.
P.
Retention requirements for records.

The Contractor agrees to maintain all books, records, accounts and reports and
all other records produced or collected in connection with this Contract for a
period of not less than three (3) years after the date of final payment and
closed-out of all pending matters related to this Contract. If any litigation,
claim, or audit is reasonably anticipated to arise or is started





--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 37




before the expiration of the 3-year period, the records must be retained until
all litigation, claims, or audit findings involving the records have been
resolved and final action taken.
Financial records, supporting documents, statistical records, and all other
non-Federal entity records pertinent to a Federal award must be retained for a
period of three years from the date of submission of the final expenditure
report or, for Federal awards that are renewed quarterly or annually, from the
date of the submission of the quarterly or annual financial report,
respectively, as reported to the Federal awarding agency or pass- through entity
in the case of a sub- recipient. Federal awarding agencies and pass-through
entities must not impose any other record retention requirements upon
non-Federal entities. The only exceptions are the following:


1)
If any litigation, claim, or audit is started before the expiration of the
3-year period, the records must be retained until all litigation, claims, or
audit findings involving the records have been resolved and final action taken.

2)
When PREPA is notified in writing by the Federal awarding agency, cognizant
agency for audit, oversight agency for audit, cognizant agency for indirect
costs, or pass-through entity to extend the retention period and PREPA has
provided written notice of such extension to Contractor.

3)
Records for real property and equipment acquired with Federal funds must be
retained for 3 years after final disposition.

4)
When records are transferred to or maintained by the Federal awarding agency or
pass-through entity, the 3- year retention requirement is not applicable to the
non-Federal entity.

5)
Records for program income transactions after the period of performance. In some
cases recipients must report program income after the period of performance.
Where there is such a requirement, the retention period for the records
pertaining to the earning of the program income starts from the end of the
non-Federal entity’s fiscal year in which the program income is earned.

6)
Indirect cost rate proposals and cost allocations plans. This paragraph applies
to the following types of documents and their supporting records: in- direct
cost rate computations or proposals, cost allocation plans, and any similar
accounting computations of the rate at which a particular group of costs is
chargeable (such as computer usage chargeback rates or composite fringe benefit
rates).

7)
If submitted for negotiation. If the proposal, plan, or other computation is
required to be submitted to the Federal government (or to the pass-through
entity) to form the basis for negotiation of the rate, then the 3-year retention
period for its supporting records starts from the date of such submission.

8)
If not submitted for negotiation. If the proposal, plan, or other computation is
not required to be submitted to the Federal government (or to the pass-through
entity) for negotiation purposes, then the 3-year retention period for the
proposal, plan, or






--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 38




computation and its supporting records starts from the end of the fiscal year
(or other accounting period) covered by the proposal, plan, or other
computation.


Q.
Program Fraud and False or Fraudulent Statements or Related Acts. The Contractor
acknowledges that 31 U.S.C. Chap. 38 (Administrative Remedies for False Claims
and Statements) applies to the Contractor’s actions pertaining to this Contract.

R.
Procurement of Recovered Materials. In the performance of this Contract, the
Contractor shall make maximum use of products containing recovered materials
that are Environmental Protection Agency (“EPA”)- designated items unless the
product cannot be acquired—(i) competitively within a timeframe providing for
compliance with the Contract performance schedule; (ii) meeting Contract
performance requirements; or (iii) at a reasonable price. Information about this
requirement, along with the list of EPA-designated items, is available at EPA’s
Comprehensive Procurement Guidelines web site,
https://www.epa.gov/smm/comprehensive-procurement-guideline-cpg-program.-

Solid Waste Disposal Act. The Contractor must comply with section 6002 of the
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act. The requirements of Section 6002 include procuring only items designated in
guidelines of the Environmental Protection Agency (EPA) at 40 CFR part 247 that
contain the highest percentage of recovered materials practicable, consistent
with maintaining a satisfactory level of competition, where the purchase price
of the item exceeds $10,000 or the value of the quantity acquired by the
preceding fiscal year exceeded $10,000; procuring solid waste management
services in a manner that maximizes energy and re- source recovery; and
establishing an affirmative procurement program for procurement of recovered
materials identified in the EPA guidelines.


S.
Energy Efficiency. The Contractor agrees to comply with the requirements of 42
U.S.C. § 6201, which contain policies relating to energy efficiency that are
defined in the Government of Puerto Rico’s energy conservation plan issued in
compliance with said statute.

T.
Compliance with the Davis-Bacon Act

The Contractor shall comply with the Davis-Bacon Act, 40 U.S.C. §§ 3141–3148,
and the requirements of 29 C.F.R. § 5.5 as may be applicable, which are
incorporated by reference into this Contract.
The Contractor or subcontractor shall insert in any subcontracts the clause in
subsection (a) and such other clauses as FEMA may by appropriate instructions
require. The Contractor shall require all subcontractors to include these
clauses in any lower tier subcontracts. The prime Contractor shall be
responsible for the compliance by any subcontractor or lower tier subcontractor
with all of these contract clauses.





--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 39




A breach of the contract clauses above may be grounds for termination of the
Contract, and for debarment as a Contractor and subcontractor as provided in 29
C.F.R. § 5.12.
U.
Compliance with the Copeland Anti-Kickback Act (applicable to all contracts
subject to the Davis-Bacon Act).

The Contractor shall comply with 18 U.S.C. § 874, 40 U.S.C. § 3145, and the
requirements of 29 C.F.R. pt. 3, as may be applicable, all of which are
incorporated by reference into this Contract.
The Contractor and subcontractor shall insert in any subcontracts the foregoing
clause and such other clauses as FEMA may by appropriate instructions require.
The Contractor shall require all subcontractors to include these clauses in any
lower tier subcontracts. The Contractor shall be responsible for the compliance
by any subcontractor or lower tier subcontractor with all of these contract
clauses.
A breach of the contract clauses above may be grounds for termination of the
contract and for debarment as a Contractor and subcontractor, as provided in 29
C.F.R. § 5.12.
V.
Equal Opportunity.

During the performance of this Contract, the Contractor agrees as follows:
The Contractor will not discriminate against any employee or applicant for
employment because of race, color, religion, sex, sexual orientation, gender
identity, or national origin. The Contractor will take affirmative action to
ensure that applicants are employed, and that employees are treated during
employment, without regard to their race, color, religion, sex, sexual
orientation, gender identity, or national origin. Such action shall include, but
not be limited to, the following: employment, upgrading, demotion, or transfer,
recruitment, or recruitment advertising, layoff or termination, rates of pay or
other forms of compensation, and selection for training, including
apprenticeship. The Contractor agrees to post in conspicuous places, available
to employees and applicants for employment, notices to be provided by the
contracting officer setting forth the provisions of this nondiscrimination
clause.
The Contractor will, in all solicitations or advertisements for employees placed
by or on behalf of the Contractor, state that all qualified applicants will
receive consideration for employment without regard to race, color, religion,
sex, sexual orientation, gender identity, or national origin.
The Contractor will not discharge or in any other manner discriminate against
any employee or applicant for employment because such employee or applicant has
inquired about, discussed, or disclosed the compensation of the employee or
applicant or another employee or applicant. This provision shall not apply to
instances in which an employee who has access to the compensation information of
other employees or applicants as a part of such employee’s





--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 40




essential job functions discloses the compensation of such other employees or
applicants to individuals who do not otherwise have access to such information,
unless such disclosure is in response to a formal complaint or charge, in
furtherance of an investigation, proceeding, hearing, or action, including an
investigation conducted by the employer, or is consistent with the Contractor’s
legal duty to furnish information.
The Contractor will send to each labor union or representative of workers with
which it has a collective bargaining Contract or other contract or understanding
(if any) a notice advising the labor union or workers’ representative of the
Contractor’s commitments under

section 202 of the US Executive Order 11246 of September 24, 1965, as amended,
and shall post copies of the notice in conspicuous places available to employees
and applicants for employment.
The Contractor will comply with all provisions of Executive Order 11246, and of
the rules, regulations, and relevant orders of the Secretary of Labor.
The Contractor will furnish all information and reports required by Executive
Order 11246, and by the rules, regulations, and orders of the Secretary of
Labor, or pursuant thereto, and will permit access to its books, records, and
accounts by PREPA, the Government of Puerto Rico, and the Secretary of Labor for
purposes of investigation to ascertain compliance with such rules, regulations,
and orders.
In the event of the Contractor’s non-compliance with the nondiscrimination
clauses of this Contract or with any of such rules, regulations, or orders, this
Contract may be canceled, terminated or suspended in whole or in part and the
Contractor may be declared ineligible for further Government contracts in
accordance with procedures authorized in Executive Order 11246, and such other
sanctions may be imposed and remedies invoked as provided in Executive Order
11246, or by rule, regulation, or order of the Secretary of Labor, or as
otherwise provided by law.
The Contractor will include the provisions of paragraphs (a) through (g) in
every subcontract or purchase order, unless exempted by rules, regulations, or
orders of the Secretary of Labor issued pursuant to section 204 of Executive
Order 11246, so that such provisions will be binding upon each subcontractor or
vendor. The Contractor will take such action with respect to any subcontract or
purchase order as may be directed by the Secretary of Labor as a means of
enforcing such provisions including sanctions for noncompliance: Provided,
however, that in the event the Contractor becomes involved in, or is threatened
with, litigation with a subcontractor or vendor as a result of such direction,
the Contractor may request the United States to enter into such litigation to
protect the interests of the United States.





--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 41




Except as otherwise provided under 41 CFR Part 60, all contracts that meet the
definition of ‘‘federally assisted construction contract’’ in 41 CFR Part 60–1.3
must include the equal opportunity clause provided under 41 CFR 60–1.4(b), in
accordance with Executive Order 11246, ‘‘Equal Employment Opportunity’’ (30 FR
12319, 12935, 3 CFR Part, 1964– 1965 Comp., p. 339), as amended by Executive
Order 11375, ‘‘Amending Executive Order 11246 Relating to Equal Employment
Opportunity,’’ and implementing regulations at 41 CFR part 60, ‘‘Office of
Federal Contract Compliance Programs, Equal Employment Opportunity, Department
of Labor.
W.
Age Discrimination Act of 1975. The Contractor shall comply with the provisions
of the Age Discrimination Act of 1975. No person in the United States shall, on
the basis of age, be excluded from participation in, be denied the benefits of,
or be subjected to discrimination under, any program or activity receiving
federal financial assistance.

X.
Americans with Disabilities Act. The Contractor shall comply with the
appropriate areas of the Americans with Disabilities Act of 1990, as enacted and
from time to time amended, and any other applicable federal regulation. A
signed, written certificate stating compliance with the Americans with
Disabilities Act may be requested at any time during the term of this Contract.

Y.
Title VI of the Civil Rights Act of 1964. The Contractor shall comply with the
provisions of Title VI of the Civil Rights Act of 1964. No person shall, on the
grounds of race, color, or national origin, be excluded from participation in,
be denied the benefits of, or be subjected to discrimination under any program
or activity receiving federal financial assistance.

Z.
Section 504 of the Rehabilitation Act of 1973, as Amended. The Contractor agrees
that no otherwise qualified individual with disabilities shall, solely by reason
of his disability, be denied the benefits, or be subjected to discrimination
including discrimination in employment, any program or activity that receives
the benefits from the federal financial assistance.

AA.
Drug-Free Workplace. The Contractor shall maintain a drug-free work environment
in accordance with the Drug-Free Workplace Act of 1988 (41 U.S.C. § 8101 et
seq.), and implementing regulations at 2 C.F.R Part 3001.

AB.
Contracting with Small and Minority Businesses, Women’s Business Enterprises,
and Labor Surplus Area Firms.

PREPA must take all necessary affirmative steps to assure that minority
businesses, women’s business enterprises, and labor surplus area firms are used
when possible.
Affirmative steps must include:
(1)
Placing qualified small and minority businesses and women's business enterprises
on solicitation lists;






--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 42




(2)
Assuring that small and minority businesses, and women's business enterprises
are solicited whenever they are potential sources;

(3)
Dividing total requirements, when economically feasible, into smaller tasks or
quantities to permit maximum participation by small and minority businesses, and
women's business enterprises;

(4)
Establishing delivery schedules, where the requirement permits, which encourage
participation by small and minority businesses, and women's business
enterprises;

(5)
Using the services and assistance, as appropriate, of such organizations as the
Small Business Administration and the Minority Business Development Agency of
the Department of Commerce; and

(6)
Requiring the prime contractor, if subcontracts are to be let, to take the
affirmative steps listed in paragraphs (1) through (5) of this section.

AC.
Rights to Inventions Made Under a Contract. Unless otherwise provided by law,
this Contract is subject to the Bayh-Dole Act, Pub. L. No. 96-517, as amended,
and codified in 35 U.S.C. § 200 et seq., and the specific requirements governing
the development, reporting, and disposition of rights to inventions and patents
resulting from federal financial assistance awards located at 37 C.F.R. Part 401
and the standard patent rights clause located at 37 C.F.R. § 401.14. 35 U.S.C.
§ 200 et seq.

If the Federal award meets the definition of ‘‘funding agreement’’ under 37 CFR
§ 401.2 (a) and the recipient or subrecipient wishes to enter into a contract
with a small business firm or nonprofit organization regarding the substitution
of parties, assignment or performance of experimental, developmental, or
research work under that ‘‘funding agreement,’’ the recipient or subrecipient
must comply with the requirements of 37 CFR Part 401, ‘‘Rights to Inventions
Made by Nonprofit Organizations and Small Business Firms Under Government
Grants, Contracts and Cooperative Agreements,’’ and any implementing regulations
issued by the awarding agency.
AD.
Compliance with Laws, Regulation and Executive Orders. The Contractor
acknowledges that FEMA financial assistance will be used to fund this Contract.
The Contractor shall comply will all applicable Federal and Government of Puerto
Rico law, regulations, executive orders, policies, procedures, and directives,
including but not limited to all Federal Cost Principles set forth in 2 C.F.R.
Part 200, and all applicable FEMA regulations in 44 C.F.R. Chapter I. 2 C.F.R.
Part 200.

AE.
Provisions Required by Law Deemed Inserted. Each and every provision required by
law regulation, executive order, policy, procedure, directive, Federal grant
award or agreement,






--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 43




or cooperative agreement with any Federal agency to be inserted in this Contract
shall be deemed to be inserted herein and the Contract shall be read and
enforced as though it were included herein. If, through mistake or otherwise,
any provision is not inserted, or is not correctly inserted, then upon the
application of either party the Contract shall be amended to make such insertion
or correction.
AF.
Agreement to Execute Other Required Documents. Contractor and all
subcontractors, by entering into the Contract, understand and agree that funding
for the Services is provided under Federal programs with specific contracting
requirements. To the extent any such requirement is not otherwise set forth
herein, Contractor agrees to execute such amendments or further agreements as
may be necessary to ensure that PREPA received Federal funding for this Contract
so long as such amendments or further agreements do not impose additional
material obligations on Contractor or eliminate benefits to which Contractor is
entitled to under the Contract.

AG.
U.S. Department of Homeland Security Seal, Logo, and Flags. The Contractor shall
not use the U.S. Department of Homeland Security seal(s), logos, crests, or
reproductions of flags or likenesses of DHS agency officials without specific
FEMA pre- approval.

AH.
No Obligation by the Federal Government. PREPA and the Contractor acknowledge
and agree that the Federal Government is not a party to this Contract.

ARTICLE 54. Complete Agreement


This document, together with all attachments referred to herein, constitutes the
entire agreement between the parties as to this subject matter and supersedes
all communications, negotiations, and agreements of the Parties, whether written
or oral, other than these, made prior to the signing of this Contract. In case
of conflict the terms and conditions of this Contract, as signed by the parties,
shall prevail.


ARTICLE 55. Modifications and Amendments.


No amendment to or modification or other alteration of the Contract shall be
valid or binding upon the Parties unless made in writing, signed by the Parties
and, if applicable, approved by the Government of Puerto Rico.











--------------------------------------------------------------------------------

Master Services Contract – PREPA’s Electrical Grid Repairs Hurricane María
Page 44




IN WITNESS WHEREOF, the Parties hereto have executed this Contract this 26th day
of May of 2018, in San Juan, Puerto Rico.
Puerto Rico Electric Power Authority        Cobra Acquisitions LLC
/s/ Walter M. Higgins         /s/ Arty Straehla
Walter M. Higgins        Arty Straehla
Chief Executive Officer/Executive Director    Chief Executive Officer
Employer Social Security XXX-XX-XXXX    Employer Social Security XXX-XX-XXXX









--------------------------------------------------------------------------------




CN 078-04495
Rev. 11/17


prlogo1a01.jpg [prlogo1a01.jpg]    prlogowords.jpg [prlogowords.jpg]
RFP77844 - Request for Clarification 05.20.2018
1)
Please submit for confirmation the Quantities and Billable Daily Rates in the
table below that reflect the final negotiated price proposal

Line Item
QTY
(16 Hours) Billable Daily Rate
Extended Daily Billable Rate
Comments
Blended rate, skilled linemen and equipment, Transmission
100
$5,200
$520,000
10% Discount 15 Day Pay
Blended rate, skilled linemen and equipment, Distribution
200
$32,000
$640,000
10% Discount 15 Day Pay
All-Inclusive/lodging, power, water, meals, laundry
1
$81,000
$81,000
10% Discount 15 Day Pay
Security Team
1
$1,800
$1,800
10% Discount 15 Day Pay
Logistics team (Island)
20
$2,200
$44,000
10% Discount 15 Day Pay
Management Team, Operations & Safety
20
$2,200
$44,000
10% Discount 15 Day Pay
Other (Totals/Average)
341
$3,902.63
$1,330,800
10% Discount 15 Day Pay
Mobilization/Demobilization and other reimbursable items shall be paid on a cost
reimbursement basis
Cobra will not charge for Mobilization, so the schedule for mobilization and
logistic is not necessary.
In the future, demobilization will be reimburse at costs.



2)
Please submit a complete unit rate table by labor and equipment category to be
incorporated in the final price proposal Please refer to CONTRACTOR'S STANDARD
EQUIPMENT AND TOOLING SCHEDULE

3)
Please submit a table of quantities for each labor and equipment category used
to develop the 16 hour blended daily rates for "Skilled Linemen and Equipment,"
Transmission and Distribution as reflected in the final price proposal and
confirmed in question (1) above Please refer to CONTRACTOR'S STANDARD EQUIPMENT
AND TOOLING SCHEDULE

4)
Please include any notes or special assumptions (e.g., minimum equipment hours
or deviations from a 16-hour assumption) required for PREPA to compute and
derive from the data provided in (2) and (3) the final blended rates for
"Skilled Linemen and Equipment," Transmission and Distribution Please refer to
CONTRACTOR'S STANDARD EQUIPMENT AND TOOLING SCHEDULE

                                        
    


                            




prepa.jpg [prepa.jpg]
__________________________________________________________________________________________________________________


PO Box 364267 San Juan, Puerto Rico 00936-4267


"We are an equal opportunity employer and do not discriminate on the basis of
race, color, gender, age, national or social origin, social status, political
ideas or affiliation, religion;
for being or perceived to be a victim of domestic violence, sexual aggression or
harassment, regardless of marital status, sexual orientation, gender identity or
immigration status;
for physical or mental disability, for veteran status or genetic information."

--------------------------------------------------------------------------------





Puerto Rico Electric Power Authority: Appendix B - Proposal Form
Electric System Restoration Services
prepa2.jpg [prepa2.jpg]
CONTRACTOR'S STANDARD EQUIPMENT AND TOOLING SCHEDULE


Contractor's composite day rate for labor and standard equipment has been
developed based on supplying the following types of equipment listed below.


Any equipment or specialized tooling not indicated below and used on a one-time
basis shall be considered a reimbursable item and shall be reimbursed at cost.
Any equipment or specialized tooling not indicated below and used on a long-term
basis shall be considered a reimbursable item and shall be reimbursed based on
actual rental.


Reimbursable items shall also be defined to include but not to be limited to,
any items and costs associated with mobilization and demobilization.
Reimbursable items such as fuel surcharges, Contractor-furnished permanent
materials and equipment costs will be reimbursed at cost.


Any expenses of Contractor that are not specifically listed in this Exhibit C
shall be subject to a specific work order to be provided to PREPA by Contractor
for approval before such expenses are incurred by Contractor.


PROPOSAL - Work Unit Prices
Labor/Unit
Work Unit Per Hour
Construction Cost Factor
Total Unit Price Per Hour
General Foreman
$55
2.59
$142.45
Foreman
$53
2.51
$133.03
Transmission Lineman
$50
2.66
$133.00
Distribution Lineman
$50
2.30
$115.00
Heavy Equipment Operator
$46
2.50
$115.00
Winch Truck Operator
$35
2.25
$78.75
Ground-man
$24
2.89
$69.36
Apprentice
$30
2.90
$87.60

•
Regular Workings days are 40 hours per week

•
1.5x for Overtime (OT) after regular working hours

•
2.0X Double-time (DT) for state or federal holiday working days






--------------------------------------------------------------------------------




Puerto Rico Electric Power Authority: Appendix B - Proposal Form
Electric System Restoration Services
prepa2.jpg [prepa2.jpg]


Equipment Type
Work Unit Per Hour
Construction Cost Factor
Total Unit Price Per Hour
Diggers
$50
1.00
$50
Bucket Trucks
$115
0.42
$67
Dozer Semi tractor
$60
2.41
$145
Haul Semi tractor
$40
2.85
$114
Heavy Lift Airlift
$4,600
2.17
$10,000
Aircraft MD 500
$1,000
2.25
$2,250
55'-60' 4x2/tracked
$72
1.20
$87
100-105 6x6/tracked
$90
3.17
$286
60 Ton Truck Cranes
$350
0.71
$250
30 Ton Truck Cranes
$130
0.84
$110
Pressure Diggers
$70
1.48
$118
Pullers (distribution/transmission)
$80
1.2/1.6
$96/$128
Transmission Conductor, Stringing Equipment
$25
4.00
$100
Distribution Conductor Stringing Equipment
$46
1.41
$65
Pick Up Trucks
$13
2.92
$38
Dump Trucks
$40
1.87
$75
Reel Trailer Small
$25
0.80
$20
Flat Bed Haul Truck
$30
3.50
$105
Standard Haul Truck
$90
0.81
$73

•
A minimum of 5 hours for the Aviation Equipment








